Exhibit 10.14

 
DESCRIPTION OF MANDATORY DEFERRAL OF NON-DEDUCTIBLE COMPENSATION
 
CIGNA Corporation (“CIGNA”) may automatically defer payments of compensation
(whether paid in stock or cash) to an executive of CIGNA or its subsidiaries to
the extent that such compensation would, if paid immediately, not be deductible
by CIGNA because of the limits imposed by Section 162(m) of the Internal Revenue
Code of 1986 (“162(m)”). During the period when the compensation is deferred,
the executive may elect to have a hypothetical interest rate apply to all or any
part of the deferred amount based on: (a) a rate equal to the maximum rate that
will not produce above-market interest for purposes of Item 402(b) of Regulation
S-K of the Securities and Exchange Commission; or (b) a rate equal to the
hypothetical investment results that would have been earned had it been invested
in one or more hypothetical investment funds available under the Deferred
Compensation Plan of CIGNA Corporation (excluding any fixed-rate return fund).
If the executive fails to make a choice, the rate provided under (a) above will
automatically apply.
 

--------------------------------------------------------------------------------

 